Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrei Popovici on 06/23/2021.

The application has been amended as follows: 
1.    Device for washing pets using a single hand having:
a Subassembly (A) comprising:
a)    a feeding pipe (1a) connected to a water hose, said feeding pipe (1a) being also used as a handle and being provided with a valve (3) for closing, dosing and opening a water supply;
b)    a main body (1) in fluid communication with said feeding pipe (1a), for conveying and directing water through two lateral holes (1b, 1c) provided in the main body (1);
c)    a shampoo supply container (1d) allowing admission of shampoo into the main body (1)
wherein said subassembly
a winding directionand said hose-type arms having an adjustable semi-elliptical shape resulting from , said arms (6) being provided on their inner side with water and shampoo sprinkling holes (7).
2.    Device for washing pets using a single hand according to claim 1 wherein said main body (1) is made by casting a resistant plastic material 
3.    Device for washing pets using a single hand according to claim 1 wherein said detachable hose-type arms (6) are made of a flexible material 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the device for washing pets as claimed including a feeding pipe, main body, shampoo container and two detachable hose-type arms closed at their deployable ends, in fluid communication with the main body via said two lateral holes, said arms being wrapped in a flat spiral provided on the inner side of a winding direction and extend in size depending on the force of the water introduced therein through the main body, said hose-type arms having an adjustable semi-elliptical shape resulting from unrolling at the same time with an arched steel strip wrapped and fastened to the inside of the winding direction all over the detachable hose-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MONICA L BARLOW/            Primary Examiner, Art Unit 3644